Name: Commission Regulation (EEC) No 564/88 of 29 February 1988 on the supply of various consignments of cereals to the League of Red Cross Societies (LRCS) as food aid
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  non-governmental organisations
 Date Published: nan

 1 . 3 . 88 Official Journal of the European Communities No L 54/69 COMMISSION REGULATION (EEC) No 564/88 of 29 February 1988 on the supply of various consignments of cereals to the League of Red Cross Societies (LRCS) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3), lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 19 May 1987 on the supply of food aid to LRCS the Commission allocated to the latter organization 5 495 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of cereals ; to the LRCS in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 136, 26. 5 . 1987, p . 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . No L 54/70 Official Journal of the European Communities 1 . 3. 88 ANNEX I 1 . Operation Nos ('): 11 /88 and 12/88 2. Programme : 1987 3. Recipient : LRCS, Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 Geneve 19 (telex 22555 LRCS CH) 4. Representative of the recipient (*) : I. Mr Ato Bekele, Ethiopian Red Cross, PO box 195, Addis Ababa II . Dr G. Reuch, Ethiopian Red Cross, Disaster Prevention Programme of the German Red Cross, PO box 195, Addis Ababa 5. Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods 0 : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 1). Specific characteristics : Hagberg falling number of at least 1 60 8 . Total quantity : 4 500 tonnes 9. Number of lots : two (I  2 000 tonnes ; II  2 500 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 1 a) : Markings on the bags : a red cross 15 X 15 cm followed by (in letters at least 5 cm high): I  'ACTION No 11 /88' II  'ACTION No 12/88' '/ WHEAT / GIFT OF THE EUROPEAN ECONOMIC and COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / ASSAB' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Assab 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 20 April 1988 18. Deadline for the supply : 31 May 1988 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 15 March 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 March 1988 at 12 noon (b) period ' for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 30 April 1988 (c) deadline for the supply : 15 June 1988 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles ; Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 23 February 1988 fixed by Regulation (EEC) No 283/88 in OfficialJournal of the European Communities No L 26 of 30 January 1988 1 . 3 . 88 Official Journal of the European Communities No L 54/71 ANNEX II 1 . Operation No ('): 25/88 2. Programme : 1987 3. Recipient : LRCS, Ligue des Societes de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 Geneve 19 (telex 22 555 LRCS CH) 4. Representative of the recipient (2) : Croissant-Rouge Tunisien, 19, rue d'Angleterre, Tunis 1000 ; Telex 14 524 HILAL TN 5. Place or country of destination : Tunisia 6. Product to be mobilized : durum wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 2) 8 . Total quantity : 150 tonnes 9. Number of lots : one 10. Packaging and marking (4): See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 1 a) (in 20-foot containers) f)  on the sacks shall be printed a red crescent 1 5 cm high with the points facing to the left followed by (in letters at least 5 cm high) : 'ACTION No 25/88 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / " ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Tunis 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 30 April 1988 18. Deadline for the supply : 15 June 1988 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 15 March 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 March 1988 at 12 noon (b) period for making .the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 April to 5 May 1988 (c) deadline for the supply : 20 June 1988 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10% of the amount of the tender in ECU i 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 23 February 1988 fixed by Regulation (EEC) No 283/88 in Official Journal of the ' European Communities No L 26 of 30 January 1988 No L 54/72 Official Journal of the European Communities 1 . 3 . 88 ANNEX III 1 . Operation No('): 1-15/88 ; 11-19/88 ; 111-17/88 ; IV-22/88 2. Programme : 1987 3. Recipient : LRCS, Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, B.P. 372, CH 1211 Geneve 19 (Telex 22555 LRCS CH) 4. Representative of die recipient (2) : I. Croissant-Rouge algÃ ©rien, 15 bis bd Mohamed V, Alger ; Telex HILAL 67356 DZ II . Croissant-Rouge marocain, Palais Mokri, BP 189, Takaddoum, Rabat ; Telex : Alhilal 319-40 Rabat III. Indian Red Cross Society, Red Cross Building, 1 Red Cross Road, New Delhi 110001 ; Telex : 31-66115 IRCS IN IV. Croix-Rouge sÃ ©nÃ ©galaise  Bld. F. Roosevelt, BP 299 Dakar ; Telex : 3206 CRS/SG 5. Place to be destination : I-Algeria ; II-Morocco ; Ill-India ; IV-Senegal 6. Product to be mobilized : Milled long grain nee (not parboiled) 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 10) 8 . Total quantity : 273 tonnes (845 tonnes cereals) 9 . Numer of lots : four (1-52 tonnes ; 11-52 tonnes ; III-69 tonnes ; IV- 100 tonnes) 10 . Packaging and marking ('): See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B I a) (in 20-foot containers) f) I, II : on the sacks shall be printed a red crescent 15 cm high with the points facing to the right followed by (in letters at least 5 cm high) : I. 'ACTION No 15/88 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES' II . 'ACTION No 19/88 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES' IIII, IV : marking on the bags, a red cross 15 x 15 cm followed by, in letters at least 5 cm high : III. 'ACTION No 17/88 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES' IV. 'ACTION No 2,2/88 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES' 1 1 . Method of the mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient : 15. Port of landing : I-Alger ; Il-Casablanca ; Ill-Calcutta ; IV-Dakar 16. Address of die warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where die supply is awarded at theport of shipment stage : 10 to 30 April 1988 18 . Deadlinge for the supply : 15 June 1988 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 15. March 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 March 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 April to 5 May 1988 (c) deadline for the supply : 20 June 1988 1 . 3 . 88 Official Journal of the European Communities No L 54/73 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Q : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend. batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*): Refund applicable on 23 February 1988 fixed by Regulation (EEC) No 283/88 in Official Journal of the European Communities No L 26 of 30 January 1988 No L 54/74 Official Journal of the European Communities 1 . 3 . 88 Notes : . (') The operation number is to be quoted in all correspondence. (*) Commission delegate to contact by the successful tenderer :  Annexes I and II : see list published in OfficialJournal of the European Communities No C 227 of 7 September 1985, page 4 ;  Annex III : I. Mr Jesse, 36 rue Arezki Abri, Hydra 16300, Alger ; telex : 66067 EURAL DZ II. Mr Janssens, 4 rue Jaafar As Saadik, BP 1302 Rabat Agdal ; telex : 32620  RABAT III. Mr Maes, Thai Military Bank Bldg, 9th and 10th Firs, 34 Phya Thai Road, Bangkok ; telex 086/ 82764 COMEUBK TH IV. Ms Von Crochowski, avenue Albert Sarraut 57, (2Ã ¨me Ã ©tage), BP 3345 Dakar ; telex : 21665 DELEGSE-DAKAR The successful tenderer is to contact the recipient as soon as possible to establish what consignment documents are required and how they are to be distributed. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity ' certificate must indicate the caesium 134 and 137 level. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point"20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 August 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. Q Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each ; not more than 30 containers are to be ' shipped on any vessel.